Voluntary system of labelling in Braille format on the packaging of industrial products (written declaration)
Written Declaration No 14 of 2011 submitted by Konstantinos Poupakis, Richard Howitt, Ádám Kósa, Eva Lichtenberger and Cecilia Wikström on a voluntary system of labelling in Braille format on the packaging of industrial products has been signed by more than the majority of Parliament's component Members and, in accordance with Rule 123 of the Rules of Procedure, it will be forwarded to its addressees and published in texts adopted by the current sitting and the names of the signatories will be in the minutes.
(EL) Madam President, I should like, both personally and on behalf of my colleagues, Mr Kósa, Mrs Wikström, Mr Howitt and Mrs Lichtenberger, to thank everyone who supported the written declaration which we tabled, in the belief that the blind and hard of hearing are entitled to live independently and to participate fully in society. We hope that this initiative will lay the foundations for further and immediate action in this direction and thank you all.